—In a proceeding pursuant to CPLR article 78 to compel the County of Orange to grant the petitioner sick leave at half pay, the appeal is from a judgment of the Supreme Court, Orange County (Carey, J.), dated June 22, 1993, which directed the appellant to comply with the decision of the petitioner’s immediate supervisor granting him sick leave at half pay from November 9, 1992, through January 10, 1993.
Ordered that the judgment is reversed, on the law, with costs, and the proceeding is dismissed on the merits.
In a related appeal, this Court has determined that the petitioner at bar is not entitled to a one-year leave of absence with full pay pursuant to article 20 of the collective bargaining agreement between the appellant and the Civil Service Employees Association (see, Matter of Weed v County of Orange, 209 AD2d 627 [decided herewith]).
Since there are no material differences between the facts and circumstances involved in the Commissioner of Personnel’s denial of the petitioner’s application for sick leave under article 9 (6) of the collective bargaining agreement and the denial of paid leave under article 20 of the same agreement, the appellant shall not be compelled to comply with the determination of the petitioner’s supervisor sustaining the grievance in this case (see, Matter of Weed v County of Orange, 209 AD2d 627, supra).
In light of our determination, we need not address the parties’ remaining contentions. Miller, J. P., O’Brien, Joy and Krausman, JJ., concur.